


MISE EN GARDE

Le président du comité qui
    entend cet appel ordonne que lordonnance suivante soit jointe au dossier :

Lordonnance limitant la
    publication dans cette instance, en vertu des paragraphes 486.4 (1), (2),
    (2.1), (2.2), (3) ou (4) ou en vertu des paragraphes 486.6 (1) ou (2) du
Code
    criminel
, est maintenue. Ces dispositions du
Code criminel
prévoient
    ce qui suit :

486.4(1) Sous réserve du
    paragraphe (2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité de la victime ou dun témoin
    dans les procédures relatives à :

a) lune des infractions
    suivantes;

(i) une infraction
    prévue aux articles 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171,
    171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 ou 347,

(ii)
une infraction prévue par la présente loi, dans toute version
    antérieure à la date dentrée en vigueur du présent sous-alinéa, dans le cas où
    lacte reproché constituerait une infraction visée au sous-alinéa (i) sil
    était commis à cette date ou par la suite
,

(iii) [Abrogé, 2014, ch.
    25, art. 22(2).]

b)
deux
    infractions ou plus dans le cadre de la même procédure, dont lune est une
    infraction visée à lalinéa
a
).

(2)
Dans les procédures relatives à des infractions visées aux alinéas (1)
a
) ou
b
), le juge ou le juge de paix qui préside est tenu :

a
) daviser dès que possible les témoins âgés de moins de dix-huit
    ans et la victime de leur droit de demander lordonnance;

b
) de rendre lordonnance, si le poursuivant, la victime ou lun de
    ces témoins lui en fait la demande.

(2.1) Sous réserve du
    paragraphe (2.2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit tout
    renseignement qui permettrait détablir lidentité de la victime âgée de moins
    de dix-huit ans dans les procédures relatives à toute infraction autre que
    celles visées au paragraphe (1).

(2.2) Dans les
    procédures relatives à toute infraction autre que celles visées au paragraphe
    (1), le juge ou le juge de paix qui préside est tenu, si la victime est âgée de
    moins de dix-huit ans :

a
) daviser dans les meilleurs délais la victime de son droit de
    demander lordonnance;

b
) de rendre lordonnance, si le poursuivant ou la victime lui en
    fait la demande.

(3) Dans les
    procédures relatives à une infraction visée à larticle 163.1, le juge ou le
    juge de paix rend une ordonnance interdisant de publier ou de diffuser de
    quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité dun témoin âgé de moins de dix-huit ans ou dune personne faisant
    lobjet dune représentation, dun écrit ou dun enregistrement qui constitue
    de la pornographie juvénile au sens de cet article.

(4) Les ordonnances rendues
    en vertu du présent article ne sappliquent pas à la communication de
    renseignements dans le cours de ladministration de la justice si la
    communication ne vise pas à renseigner la collectivité.

486.6(1)
Quiconque transgresse une ordonnance rendue conformément aux
    paragraphes 486.4(1), (2) ou (3) ou 486.5(1) ou (2) est coupable dune
    infraction punissable sur déclaration de culpabilité par procédure sommaire.

(2) Il est entendu que
    les ordonnances mentionnées au paragraphe (1) visent également linterdiction,
    dans les procédures pour transgression de ces ordonnances, de diffuser ou de
    publier de quelque façon que ce soit tout renseignement qui permettrait
    détablir lidentité de la victime, du témoin ou de la personne associée au système
    judiciaire que lordonnance vise à protéger.
2005, ch.
    32, art. 15.




COUR DAPPEL DE LONTARIO

RÉFÉRENCE : R. c. S.B.C., 2022 ONCA 171

DATE : 20220301

DOSSIER : C68531

Les juges van Rensburg, Roberts
    et Tzimas
(
ad hoc
)

ENTRE

Sa Majesté la Reine

Intimée

et

S.B.C.

Appelant

Fernando Belton, pour lappelant

Vallery Bayly, pour lintimée

Date de laudience : le 23
    novembre 2021

En appel de
    la condamnation prononcée le 31 mai 2019 par le juge Robert N. Beaudoin de la
    Cour supérieure de justice.

L.B.
    Roberts, j.c.a. :

[1]

Lappelant interjette appel de ses convictions
    qui découlent de leffondrement de ses relations conjugales avec la plaignante.
    Lappelant se présentait au procès sans avocat. À la suite dun procès devant juge
    seul, lappelant a été reconnu coupable des infractions de distribution non
    consensuelle dune image intime (art. 162.1 du
Code criminel du Canada
),
    harcèlement criminel (art. 264), extorsion par libelle (art. 302), et méfait à
    légard de données informatiques (art. 430(5)).

Les faits clés

[2]

Lappelant et la plaignante se sont rencontrés
    en 2012 et en quelques mois, ils étaient mariés. Peu après, la plaignante a
    découvert que lappelant était déjà marié, et quil continuait de résider et
    délever une jeune fille avec sa première épouse. En novembre 2013, la
    plaignante a quitté le milieu domestique. Elle sest officiellement séparée de
    lappelant en 2015. Après leur séparation, la plaignante a continué de gérer
    une garderie sous lagence Andrew Fleck dans le foyer conjugal. La garderie
    était sa seule source de revenus.

[3]

Les faits sous-tendant les condamnations sont
    les suivants. Après leur séparation, pendant plusieurs mois en 2015 et 2016,
    lappelant harcelait la plaignante en lui envoyant des messages menaçants par
    courriel ou par la poste. Dans ses messages, lappelant demandait que la
    plaignante lui remette de largent. Sinon, il enverrait des images intimes de
    la plaignante, porterait plainte contre la plaignante à la commission déthique
    et doctroi des diplômes à lUniversité dOttawa et menacerait sa demande de
    citoyenneté. En outre, dans ces messages, lappelant a menacé le père de la
    plaignante. Il a fini par envoyer des photos intimes de la plaignante quil a
    prises sans autorité à une agente dAndrew Fleck. Il a aussi porté plainte
    contre la plaignante de sorte que la garderie fût temporairement fermée lors
    dune enquête qui a par la suite exonéré la plaignante. En ce qui concerne
    laccusation de méfait, lappelant a modifié la déclaration fiscale de la
    plaignante à son insu de sorte quelle ait dû payer des impôts supplémentaires.

[4]

Lappelant est sommé de comparaître le 12 août
    2016 à légard des chefs daccusation. Il a initialement retenu laide dun
    avocat, mais la congédié après la tenue dune enquête préliminaire. Le 28 mai
    2018, la requête de son avocat pour cesser doccuper dans le dossier de
    lappelant fut accueillie. Dès cette date, le tribunal fit plusieurs mises à
    jour avec lappelant concernant ses efforts dengager un avocat pour son procès.
    Sa demande de transférer son certificat daide juridique na pas été réglée. Le
    15 février 2019, le tribunal a nommé un avocat en vertu de larticle 486.3(2)
    du
Code criminel
pour contre-interroger la plaignante de la part de
    lappelant. Le 25 mars 2019, le tribunal a clarifié lobligation de lappelant
    dêtre présent à son procès et lui a indiqué quil devrait tâcher à préparer
    lui-même ses requêtes préalables au procès. Le 15 avril 2019, le juge du procès
    a rejeté la requête en arrêt des procédures présentée par lappelant.

[5]

Le 13 mai 2019, soit la première journée du
    procès, lappelant, ayant opté pour un procès devant juge seul, sest présenté
    sans avocat. Au commencement du procès, lappelant soulève, pour la première
    fois en trois ans, que la divulgation de la part de la Couronne était
    incomplète. Faute de preuve, le juge du procès nen était pas convaincu, et a
    commencé le procès. Peu après, lappelant a demandé un ajournement du procès
    parce quil prétendait être malade. Le juge du procès a rejeté sa requête en
    labsence de preuve médicale suffisante. Il a ordonné que le procès continue.

[6]

Lors de son témoignage, la plaignante a fourni
    bien des détails qui appuyaient les chefs daccusation contre lappelant, dont
    les messages menaçants reçus de lappelant sous son propre nom ainsi que sous
    un surnom connu, des photos intimes, des plaintes mal fondées contre elle à la
    société Andrew Fleck et des changements portés à sa déclaration fiscale. Elle a
    nié la suggestion, posée lors de son contre-interrogatoire, davoir orchestré
    un complot contre lappelant avec lancienne épouse de lappelant.

[7]

Lappelant a choisi de témoigner. Tout en
    prétendant que la plaignante a orchestré un complot contre lui, il a néanmoins admis
    avoir écrit trois des messages en cause, ainsi que quelques messages à lagence
    Andrew Fleck. Il a également admis avoir pris les photos intimes de la
    plaignante sans autorité, mais a nié les avoir envoyées. Lappelant a admis avoir
    modifié la déclaration fiscale de la plaignante en utilisant à son insu son mot
    de passe pour avoir accès à son compte fiscal, mais a prétendu lavoir fait
    pour révéler le revenu actuel de la plaignante. Ses admissions au procès repétènt
    celles faites lors de sa déclaration à la police qui fut reconnue comme volontaire
    par le juge de première instance.

[8]

Le 31 mai 2019, le juge de première instance a rendu
    ses motifs de vive voix. Il a conclu que les messages en question, y compris
    des photos intimes, furent créés et envoyés par lappelant, et que ceux-ci
    satisfont aux éléments des chefs daccusation. Il a également conclu que
    lappelant a changé la déclaration fiscale de la plaignante. En conséquence, il
    a déclaré lappelant coupable de tous les chefs daccusation.

[9]

Lappelant en a interjeté appel.

Questions en appel

[10]

Lappelant prétend que le juge de première
    instance na pas satisfait à ses obligations de lassister lors du procès.
    Selon lappelant, le juge de première instance a entraîné une erreur judiciaire
    en continuant le procès sans que lappelant soit représenté par un avocat. En
    outre, il a négligé de donner des instructions suffisantes à lappelant au
    cours du procès. Par conséquent, lappelant argumente que ses droits à un
    procès équitable et de présenter une défense pleine et entière furent viciés.

Analyse

(a)

Première question : Est-ce que le juge du
    procès a erré en continuant le procès bien que lappelant se présentât sans
    avocat?

[11]

Lappelant prétend que le juge du procès a erré
    et a causé une injustice en permettant que le procès se déroule sans quil ait
    un avocat. Il était clair quil en avait besoin pour assurer un procès
    équitable.

[12]

Je ne souscris pas à ces arguments. Le juge de
    première instance na ni erré ni causé une injustice. Le procès de lappelant
    était équitable bien que lappelant se représentât seul.

[13]

Lhistorique du dossier ainsi que les actions de
    lappelant remettent en question son désir et sa diligence de retenir un avocat,
    et suggèrent plutôt des efforts à retarder son procès. Il est à noter quaprès
    avoir congédié son ancien avocat, lappelant a eu presque une année pour
    engager un nouvel avocat, mais il ne la pas fait. Jobserve que le traitement
    de sa demande pour transférer le certificat daide juridique reste sans
    explication. En outre, bien que lappelant ait soulevé les questions de
    divulgation et de maladie pour essayer de reporter le procès, lappelant na pas
    demandé au juge de première instance de reporter le procès pour quil puisse
    engager un avocat ni de nommer un avocat pour le représenter.

[14]

Cela dit, labsence dune requête de lappelant nallégit
    pas lobligation du juge de première instance de considérer sil était
    nécessaire de nommer un avocat pour lappelant ou un
amicus curiae
afin
    dassurer léquité ou lapparence déquité du procès :
R. v. Rowbotham
(1988),
    41 C.C.C. (3d) 1 (Ont. C.A.), à la p. 67;
R. v. Phillips
, 2003 CSC 57,
    [2003] 2 R.C.S. 623, confirmant 2003 ABCA 4, 172 C.C.C. (3d) 285, au par. 10;
Ontario
    v. Criminal Lawyers Association of Ontario
, 2013 CSC 43, [2013] 3 R.C.S.
    3, au par. 46;
R. v. A.H.
, 2018 ONCA 677, 366 C.C.C. (3d) 69, au par.
    36. À mon avis, il nétait pas nécessaire en lespèce.

[15]

Le procès nétait pas compliqué. Sa
    détermination reposait sur une analyse des questions factuelles et de crédibilité.
    Les questions factuelles principales à trancher étaient si lappelant était
    lauteur des messages menaçants et sil avait changé des données informatiques
    fiscales de la plaignante. Selon les admissions faites par lappelant, il a
    écrit et envoyé plusieurs des messages en question à la plaignante, et il a
    changé sa déclaration fiscale sans autorité. En ce qui concerne lévaluation de
    la crédibilité, lélément important du procès pour lappelant était le
    contre-interrogatoire de la plaignante et le tribunal a nommé un avocat pour le
    faire à sa place.

[16]

Me Fréchette, nommé par la cour pour
    contre-interroger la plaignante, comparut lors de la première journée du procès,
    et lappelant eut la chance de le consulter. Il est lavocat que lappelant
    voulait engager quand il avait demandé un ajournement presque neuf mois avant
    le procès. En outre, lappelant a consulté Me Fréchette avant le procès. Par exemple,
    lors de son témoignage, lappelant a mentionné une consultation et des
    « va-et-vient » avec Me Fréchette sur des questions à poser à la
    plaignante avant le début du procès. De plus, le juge du procès a accordé des
    pauses au début et au cours du procès à lappelant pour consulter Me Fréchette.
    En effet, lappelant a consulté Me Fréchette lors du contre-interrogatoire de
    la plaignante et celui-ci a posé des questions suggérées par lappelant.

[17]

Dans ces circonstances, je ne peux pas conclure
    que le procès était inéquitable ou avait une apparence diniquité.

(b)

Deuxième question : Est-ce que le juge du
    procès a donné de laide suffisante à lappelant au cours de son procès afin
    que le procès se déroulât dune manière équitable?

[18]

Lappelant constate que dans les circonstances
    inéquitables créées par le juge en refusant de reporter le procès pour quil
    puisse engager un avocat, il incombait au juge dassurer soigneusement que
    lappelant ait de laide suffisante au cours du procès. Selon lappelant, il ne
    sest pas acquitté de son obligation.

[19]

Je naccueille pas cet argument.

[20]

Il est vrai que les juges de première instance
    doivent offrir de laide suffisante aux parties non représentées lors des
    procédures judiciaires. Ces obligations comprennent la responsabilité de
    diriger les personnes non représentées quant aux étapes du procès et aux règles
    de procédure et de preuve, ainsi que de leur permettre de faire des choix
    cruciaux : Conseil canadien de la magistrature,
Énoncé de principes
    concernant les plaideurs et les accusés non représentés par un avocat
, septembre
    2006 (en ligne : https://cjc-ccm.ca/fr/nouvelles/le-conseil-canadien-de-la-magistrature-publie-un-enonce-de-principes-concernant-les)
    cité dans
Pintea c. Johns
, 2017 CSC 23, [2017] 1 R.C.S. 470, au par. 4;
Mazraani c. Industrielle Alliance, Assurance et services financiers inc.
,
    2018 CSC 50, [2018] 3 R.C.S. 261, au par. 39.

[21]

Cela dit, les juges ne sont pas les avocats pour
    les personnes non représentées. Le degré de leurs obligations doffrir dassistance
    est donc circonscrit par ce qui est raisonnable selon les circonstances en
    lespèce. Voir :
R. v. Chemama
, 2016 ONCA 579, 351 O.A.C. 381, au
    par. 14;
R. v. Forrester
, 2019 ONCA 255, 375 C.C.C. (3d) 279, au para
    16. En particulier, les obligations des juges envers les parties non
    représentées doivent co-exister avec leurs obligations dassurer un procès
    efficace et juste:
R. v. Ivall
, 2018 ONCA 1026, 370 C.C.C. (3d) 179,
    au par. 166.

[22]

Cependant, toute négligence quelconque de la
    part des juges du procès de donner de laide suffisante aux personnes sans
    avocat ne constitue pas un motif dappel indépendant derreur judiciaire. La
    question de la suffisance de laide fournie est une question de fait qui dépend
    des circonstances de chaque cause :
R. v. Tran
(2001), 55 O.R.
    (3d) 161 (C.A.), au par. 22. Cest au juge du procès dévaluer comment aider
    laccusé pour assurer que le procès soit équitable. Cela représente lexercice
    du pouvoir discrétionnaire du juge du procès.

[23]

La question en appel est donc si la négligence
    judiciaire en question dassister laccusé non représenté avait indument gêné
    la position de la défense :
R. v. Schell
, 2013 ABCA 4, 293 C.C.C.
    (3d) 400, au par. 2;
R. v. Hazout
(2005), 199 C.C.C. (3d) 474 (Ont. C.A.)
    au par. 37, autorisation de pourvoi refusée, [2005] S.C.C.A. No. 412.

[24]

Je ne vois rien dans la transcription du procès en
    lespèce qui sélève à la négligence de la part du juge de première instance ou
    qui aboutit à un procès inéquitable ou
à
une erreur judiciaire. Le juge aidait lappelant tout au long du
    procès. Le juge lui a expliqué le fardeau de la preuve, le principe de la
    présomption dinnocence, la nature des allégations, des procédures comme le
voir
    dire
pour déterminer le caractère volontaire de sa déclaration à la
    police, et le choix de présenter une preuve ou non, y compris le choix de
    témoigner. Le juge lui a aussi accordé plusieurs pauses et brefs ajournements
    au cours du procès pour quil puisse se préparer, parler avec Me Fréchette, prendre
    des décisions importantes, et organiser sa preuve et ses arguments.

[25]

Je naccueille pas largument de lappelant que
    le juge du procès manque dimpartialité. Le seuil dintervention est très haut.
    Toute impatience démontrée de temps en temps par le juge de première instance
    au cours du procès de lappelant ne latteint pas. La transcription du procès
    démontre que le juge a passé une bonne partie de chaque jour du procès en
    répondant aux questions de lappelant et en lui expliquant le déroulement du
    procès. Certainement, lappelant a participé au procès dune façon très
    engagée. Il na pas hésité à poser des questions probantes au juge et à contester
    ses décisions procédurales au cours du procès. Il sest montré capable de contre-interroger
    des témoins, et de présenter sa preuve et ses arguments dune façon logique et
    complète.

[26]

Le juge de première instance na pas négligé de
    donner de laide suffisante à lappelant. Le procès de lappelant était équitable.
    La preuve présentée par la Couronne et les admissions faites par lappelant
    étaient tellement fortes quun verdict de culpabilité était la seule issue
    probable.

Disposition

[27]

Pour ces motifs, je rejetterais lappel.

Rendu le : 1 mars 2022
    « K.M.v.R. »

« L.B.
    Roberts j.c.a. »

« Je
    souscris.
K. van Rensburg j.c.a. »

« Je
    souscris.
E. Ria Tzimas J. (ad hoc) »

